J-S62045-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

IN RE: ADOPTION OF A.I.-R.E., A             :   IN THE SUPERIOR COURT OF
MINOR                                       :         PENNSYLVANIA
                                            :
                                            :
                                            :
APPEAL OF: T.J.E., MOTHER                   :   No. 916 MDA 2017

               Appeal from the Decree Entered May 9, 2017
                in the Court of Common Pleas of York County
                    Orphans’ Court at No(s): 2016-0125a

IN RE: ADOPTION OF O.N.-M.M., A             :   IN THE SUPERIOR COURT OF
MINOR                                       :         PENNSYLVANIA
                                            :
                                            :
                                            :
APPEAL OF: T.J.E., MOTHER                   :   No. 918 MDA 2017

               Appeal from the Decree Entered May 9, 2017
                in the Court of Common Pleas of York County
                     Orphans’ Court at No(s): 2016-0126

BEFORE:     STABILE, MOULTON, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                 FILED NOVEMBER 09, 2017

      T.J.E. (Mother) appeals from the decrees entered on May 9, 2017, that

granted the petitions of York County Office of Children, Youth & Families (CYF)

to terminate involuntarily Mother’s parental rights to A.I.-R.E. (A.E., born in

December 2003) and O.N.-M.M. (O.M., born in October 2006) (Children,

collectively). We affirm.

      In May 2014, CYF became involved with the family due to concerns of

lack of food in the home, domestic violence perpetrated against Mother by her

boyfriend, and Mother’s drug use. As part of a safety plan, Mother arranged


*Retired Senior Judge assigned to the Superior Court.
J-S62045-17


for Children stay to with two different family friends. In June 2014, Mother

entered Roxbury Treatment Center to address substance abuse and mental

health concerns, but she was discharged sixteen days later after engaging in

inappropriate relationships at the facility. After her discharge, she remained

in need of trauma therapy and intensive outpatient counseling for drug use.

Mother had housing, but she was facing eviction and had no gas or electricity

in the home. Mother was unemployed and Children’s medical insurance had

expired.

      Due to the foregoing, on July 11, 2014, the juvenile court authorized

CYF to remove Children and their younger sibling1 from Mother pursuant to an

emergency custody authorization. CYF officially placed Children in the homes

of the respective family friends with whom they had been staying. Later that

same month, the juvenile court adjudicated Children dependent pursuant to

the Juvenile Act, 42 Pa.C.S. §§ 6301-6375. Children remained in separate

foster homes until February 2015, when A.E. moved to the same foster home

as O.M., where Children remain.

      Initially, Mother made only minimal progress. She became homeless

during the summer and was discharged from substance abuse counseling

based upon lack of attendance.         By 2015, however, Mother’s progress

increased to moderate.     Mother was engaged with in-home and parenting



1
  This sibling is not part of the instant case. After the sibling’s second removal
from Mother, the court eventually awarded custody to the sibling’s father.
                                      -2-
J-S62045-17


services, visited consistently, and participated in Children’s equine therapy. 2

In July 2015, Mother was discharged a second time from substance abuse and

mental health counseling due to lack of attendance, but the following month

she began mental health counseling with a different provider. After several

positive drug screens, she tested negative for several months in a row. Mother

obtained housing and began receiving social security disability income.

      Nevertheless, there were some concerns about Mother’s interactions

with Children at visits. Mother was permitted partially-unsupervised visits in

February 2015, but after she left Children in the care of their older brother in

violation of a no-contact order, the visits reverted back to fully supervised. 3

During two visits in June 2015, Mother appeared dazed and incoherent.

During other visits, she discussed inappropriate topics with Children. After

visits became unsupervised again in October 2015, Children expressed

concerns that Mother appeared to be intoxicated and permitted her paramour

to attend visits without CYF’s knowledge.

      Visits eventually transitioned to overnight stays, and on February 23,

2016, the juvenile court returned Children and their younger sibling to Mother.

Although CYF and Children’s guardian ad litem requested that Children



2Children’s equine therapy involved individual and family sessions with a
mental health therapist and horses.

3
 Children’s older brother is not part of the instant case. The record does not
reveal whether the brother was still a minor, who had custody of him if he was
a minor, or why the no-contact order was in place.
                                     -3-
J-S62045-17


transition home slowly to institute appropriate services,4 Mother wanted

Children to be returned that day.

      Reunification was short lived. By May 2, 2016, CYF removed Children

and their younger sibling from Mother’s care for a second time via emergency

custody authorization.   Unbeknownst to CYF until April 2016, Mother had

ceased attending her trauma and substance abuse therapy in February 2016.

CYF attempted to drug screen Mother at her home, but Mother was not

available on multiple occasions despite statements from Children that Mother

and Children actually were at home when the screener arrived.          On one

occasion, the caseworker and Children observed Mother unable to stand and

slurring her words. Children missed some school days and equine therapy

appointments, and Mother failed to schedule an intake appointment for mobile

therapy. According to Children, Mother angrily smashed kitchen chairs with a

hammer, causing Children to flee in fear of being harmed.         This erratic

behavior, as well as physical discipline of Children’s younger sibling that led

to bruising, caused Children to have a fear of Mother deemed credible by the

court. Accordingly, the juvenile court authorized CYF to remove Children and

place them in the foster home of their prior foster mother.


4 According to the CYF caseworker supervisor, Mother also declined in-home
services just a week before Children were returned, stating it would be too
much for her. N.T., 1/30/2017, at 67. Mother denied making this statement
during her testimony, but the orphans’ court credited the caseworker
supervisor’s testimony. Orphans’ Court Opinion regarding A.E., 5/9/2017, at
35; Orphans’ Court Opinion regarding O.M., 5/9/2017, at 37.

                                     -4-
J-S62045-17


      Subsequent to Children’s second removal, Mother became homeless

again and bounced around from place to place. CYF offered Mother $1,200 in

financial assistance, but she did not utilize it.   Mother eventually located

housing with her sister-in-law, but she conceded the housing would be

appropriate for Children only if her sister-in-law’s family moved out. Mother’s

issues with substance abuse continued, as evidenced by a positive screen for

oxycodone without a prescription, failure to screen consistently, and her

admission to using marijuana as recently as December 2016.

      After re-entering mental health treatment in June 2016, Mother made

mild progress before transitioning to a new therapist in October 2016. Again,

Mother made only mild progress and she was discharged in November 2016

after missing appointments.      Thereafter, Mother attended one counseling

session in early January 2017.

      After Children’s second removal, Mother did not show or was late for

various visits. A visit in August 2016 ended early after Mother reported she

felt ill and could not handle Children; another visit in December 2016 ended

early after Mother badgered Children about the termination proceeding. On

other occasions, caseworkers had to admonish Mother regarding her

inappropriate conduct.    Such conduct included Mother’s shoving a family

member out of the door in front of Children, Mother’s questioning Children

about adoption and not returning her calls, and Mother’s aggressively

confronting O.M., resulting in O.M.’s crying.

                                     -5-
J-S62045-17


      On October 20, 2016, CYF filed petitions to terminate involuntarily

Mother’s parental rights to Children. Hearings were held on December 19,

2016, December 23, 2016, January 6, 2017, January 30, 2017, and February

6, 2017.5 Eighteen witnesses testified, including Children, Mother, Children’s

current foster mother, Children’s former foster mother, the CYF caseworker

supervisor, Children’s equine therapist, O.M.’s individual therapist, the

family’s Court Appointed Special Advocate, a screener who administered drug

screens to Mother, three providers of parenting and/or in-home services, and

five therapists who provided drug and alcohol and/or mental health counseling




5 Gillian Woodward, Esquire, represented Children in the dependency and
termination of parental rights proceedings as guardian ad litem. After the
hearings concluded, but prior to entry of the decrees, our Supreme Court
issued In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017), regarding
appointment of counsel for children pursuant to 42 Pa.C.S. § 2313(a). Shortly
thereafter, the orphans’ court appointed Sherry Myers, Esquire, as legal
counsel for Children, and directed Attorney Myers to review the record and
confer with her clients. Order, 4/3/2017, at 1. After doing so, Attorney Myers
advised the orphans’ court that no further proceedings were necessary. She
also submitted proposed findings of fact and conclusions of law advocating for
termination of parental rights, advising the Court that Children do not wish to
return to Mother’s care and wish to be adopted by their current foster mother.
Proposed Findings of Facts and Conclusions of Law, 5/2/2017, at ¶¶ 18-20.
We observe this is the same position expressed by Attorney Woodward as
guardian ad litem. On appeal, Attorneys Woodward and Myers join CYF’s brief
advocating for this Court to affirm the termination decrees.
                                     -6-
J-S62045-17


to Mother. On May 9, 2017, the orphans’ court terminated Mother’s parental

rights to Children.6 This appeal followed.7

      Mother presents two questions for this Court’s consideration.8

      [1.] Whether the [orphans’] court erred in terminating the
      parental rights of Mother pursuant to [sub]sections 2511(a)(2),
      (5) and (8) of the Adoption Act.

      [2.] Whether the [orphans’] court erred in concluding that
      termination of parental rights would best serve the needs and
      welfare of Children pursuant to [sub]section 2511(b) of the
      Adoption Act.

Mother’s Brief at 5 (suggested answers and unnecessary capitalization and

article omitted).

      We begin with our standard of review.



6
  The orphans’ court also involuntarily terminated the parental rights of
Children’s respective fathers. Neither father has filed his own appeal or
participated in this appeal.

7 Both Mother and the orphans’ court complied with Pa.R.A.P. 1925. The
orphans’ court adopted its May 9, 2017 opinions as its Rule 1925(a) opinions,
which were issued separately for each child.
8
  The issues presented in Mother’s brief are worded identically to the issues
she raised in her Rule 1925(b) concise statement of matters complained of on
appeal. The orphans’ court, CYF, Children’s guardian ad litem, and Children’s
counsel urge us to quash Mother’s appeal for failure to comply with Pa.R.A.P.
1925(b)(4)(ii). Orphans’ Court Opinion, 1/13/2017, at 1; Joint Appellee Brief
at 2. This rule requires that appellants “concisely identify each ruling or error
that the appellant intends to challenge with sufficient detail to identify all
pertinent issues for the judge.” Pa.R.A.P. 1925(b)(4)(ii). Failure to comply
with this rule results in waiver. Pa.R.A.P. 1925(b)(4)(vii). While Mother
certainly could have opted to be more specific regarding her claims of error,
we do not find the wording to be so lacking in specificity as to prevent
identification of all pertinent issues for the judge, particularly given the
straightforward statutory framework.
                                      -7-
J-S62045-17


     The standard of review in termination of parental rights cases
     requires appellate courts to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. A decision may be reversed for an abuse
     of   discretion    only   upon     demonstration      of    manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in [subs]ection 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to [subs]ection 2511(b): determination of
     the needs and welfare of the child under the standard of best
     interests of the child. One major aspect of the needs and welfare
     analysis concerns the nature and status of the emotional bond
     between parent and child, with close attention paid to the effect
     on the child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007).

     Here, the orphans’ court determined that CYF met its burdens under

subsections (a)(2), (a)(5), and (a)(8) of 23 Pa.C.S. § 2511. “While the trial

court found that [CYF] met its burden of proof under each [sub]section

[referenced] above, we need only agree with its decision as to any one

                                     -8-
J-S62045-17


subsection in order to affirm the termination of parental rights.” In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004).

      We direct our focus to subsection (a)(8).        The following are the

applicable portions of the governing statute.

      (a)   General rule.--The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:

            (8) The child has been removed from the care of the parent
            by the court or under a voluntary agreement with an
            agency, 12 months or more have elapsed from the date of
            removal or placement, the conditions which led to the
            removal or placement of the child continue to exist and
            termination of parental rights would best serve the needs
            and welfare of the child.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1) … or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing                 of              the                 petition.

23 Pa.C.S. § 2511.

      We have summarized the requirements of subsection 2511(a)(8) as

follows.

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(8), the following factors must be demonstrated: (1) The
      child has been removed from parental care for 12 months or more

                                     -9-
J-S62045-17


      from the date of removal; (2) the conditions which led to the
      removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa. Super. 2003).

      “Notably, termination under [subsection 2511(a)(8)] does not require

an evaluation of [a parent’s] willingness or ability to remedy the conditions

that led to placement of [his or] children.” In re Adoption of R.J.S., 901
A.2d 502, 511 (Pa. Super. 2006) (citations omitted) (emphasis in original).

Subsection 2511(a)(8) represents the determination that “a parent’s basic

constitutional right to the custody and rearing of his [or her] … child is

converted, upon the failure to fulfill … parental duties, to the child’s right to

have proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In the Interest of K.Z.S., 946 A.2d 753, 759-

60 (Pa. Super. 2008) (quoting In re B.N.M., 856 A.2d 847, 856 (Pa. Super.

2004)).

      Mother argues that the orphans’ court should not have terminated her

rights pursuant to subsection (a)(8) because she has remedied the conditions

that led to the initial and subsequent placements of Children. Mother’s Brief

at 29. According to Mother, she has “housing [and] a legal source of income,




                                     - 10 -
J-S62045-17


[and] has complied with her own counseling as well as the family counseling

through equine therapy.”9 Id.

      The orphans’ court determined that termination was proper under

subsection 2511(a)(8) because it has been over twelve months since Children

were placed initially into foster care,10 and, in that time, Mother has not

remedied the conditions that led to Children’s placement.        Orphans’ Court

Opinion regarding A.E., 5/9/2017, at 50-54; Orphans’ Court Opinion regarding

O.M., 5/9/2017, at 53-58. In reaching this conclusion, the court emphasized

Mother’s repeated unsuccessful discharges from drug and alcohol and mental



9 Mother also argues, inter alia, that her rights should not be terminated
because she was not provided proper services when Children were reunified
with her in February 2016. Id. at 30. This argument ignores Mother’s refusal
to accept in-home services just one week prior to Children’s return and her
rejection of CYF’s plan to delay reunification until services could be instituted.
Moreover, the juvenile court found that CYF made reasonable efforts to comply
with the permanency plan at the hearing immediately following Children’s
emergency removal in May 2016, a finding which Mother did not appeal.
Permanency Review Order, 6/28/2017, at 2.

      Even assuming arguendo that CYF failed to make reasonable efforts
towards reunification, the court may still terminate parental rights if the
agency otherwise proves by clear and convincing evidence the existence of
grounds and that termination best serves a child’s needs and welfare. In re
D.C.D., 105 A.3d 662, 675 (Pa. 2014). Despite having multiple service
providers over the course of two years to assist her with reunification,
including substance abuse and mental health counseling, parenting coaching,
and in-home teams, Mother failed to rectify all of the conditions leading to
Children’s removals.

10
  At the time the termination petitions were filed, Children had been out of
Mother’s care for twenty-five of the last twenty-seven months. Mother does
not argue that the Children have not been removed for the applicable
timeframe required by subsection (a)(8).
                                     - 11 -
J-S62045-17


health programs, her failure to abstain from drug use, and her inability to

maintain housing for sustained periods. Id. at 57. These determinations are

supported by the record.

      The record demonstrates that Children’s initial removal was based upon

domestic violence in Mother’s home, Mother’s drug use, her untreated and

unstable mental health, and her unstable housing.      N.T., 1/30/2017, at 5.

Although Mother appeared to make enough progress after Children’s initial 19

months in care to attempt reunification, it soon became clear that any

progress Mother made was not enough to enable her to parent Children full-

time, requiring Children’s removal only two months after reunification. Like

Children’s first removal, their second removal in May 2016 involved concerns

regarding mental health and drug use. Specifically, Mother stopped going to

her mental health therapy, did not get Children to school and equine therapy

consistently, failed to provide consistent drug screens, and engaged in erratic

behavior.   N.T., 1/30/2017, at 94, 126-27; Permanency Review Order,

6/28/2016, at 1-2, 4-6.

      Similar problems continued to persist throughout Children’s remaining

time in foster care. Mother never demonstrated sustained housing stability.

N.T., 1/30/2017, at 35-36, 197-98. Since February 2016, Mother failed to

participate in sixteen drug screens and tested positive for oxycodone in June




                                    - 12 -
J-S62045-17


2016 without providing a valid prescription.11 N.T., 12/23/2016, at 127-133.

Additionally, Mother admitted she began smoking marijuana again in

December 2016. N.T., 2/6/2017, at 26.

      Despite Mother’s contention that she is compliant with her mental health

therapy, the record reveals Mother continued her pattern of stopping and re-

starting treatment, thereby hindering any progress. N.T., 1/6/2017, at 21-

22, 53-55, 58-59.    Mother’s last two therapists classified her progress as

minimal, and the therapist who saw her in January 2017 opined that she

needed to attend therapy weekly for at least three to six more months, and




11 The orphans’ court made a finding that “[s]ince February 2016 until the
termination hearing, Mother tested positive for substances fourteen times.
Five of those attempts were positive for either oxycodone, barbiturates, or
‘benzos.’ The Agency verified a prescription twice in that time period.”
Orphans’ Court Opinion regarding A.E., 5/9/2017, at 26; Orphans’ Court
Opinion regarding O.M., 5/9/2017, at 27.

      This finding is not supported by the record. Jill Egbert, a drug screener
with Families United Network (FUN), testified that FUN successfully
administered drug screens to Mother fourteen times between February and
December 2016, not that Mother tested positive fourteen times. N.T.,
12/23/2016, at 126-27. Ms. Egbert testified that during this timeframe,
Mother tested positive for barbiturates once, benzodiazepines three times, and
oxycodone once. Id. According to Ms. Egbert, Mother provided FUN with a
valid prescription for barbiturates and benzodiazepines, but not oxycodone
during that timeframe. Id. at 127-31.

      Nevertheless, the lack of record support for this finding is harmless
error, as Mother admitted during her testimony that she resumed illegal drug
use in December 2016, N.T., 2/6/2017, at 26, and the orphans’ court relied
upon Mother’s admission as part of its subsection (a)(8) analysis. Orphans’
Court Opinion regarding A.E., 5/9/2017, at 54; Orphans’ Court Opinion
regarding O.M., 5/9/2017, at 57.
                                    - 13 -
J-S62045-17


possibly longer. Id. at 23-24, 57-60. Although one of Mother’s therapists

opined that Mother did not pose a threat of harm towards Children, the

therapist had never observed Mother with Children, and she conditioned her

opinion upon Mother’s having supervised contact only. Id. at 39-40, 44-46.

The record reveals that Mother’s mental health issues continued to impact her

parenting, as Mother engaged in aggressive behavior in front of and towards

Children at visits. N.T., 1/30/2017, at 45-47, 79; Permanency Review Order,

6/28/2016, at 2, 5.

      Despite times of apparent progress, the record supports the finding that

Mother has been unable to “sustain progress for any meaningful length of

time.”   Orphans’ Court Opinion regarding A.E., 5/9/2017, at 34; Orphans’

Court Opinion regarding O.M., 5/9/2017, at 36. Mother remains incapable of

caring for Children. We have repeatedly made clear that we “cannot and will

not subordinate indefinitely a child’s need for permanence and stability to a

parent’s claims of progress and hope for the future.”     In re Adoption of

R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006). Thus, for the reasons cited

supra, we conclude that the orphans’ court did not err in finding that CYF

established by clear and convincing evidence the elements of subsection

2511(a)(8). Accordingly, we turn to subsection 2511(b).

      As noted supra, subsection 2511(b) provides, in relevant part: “The

court in terminating the rights of a parent shall give primary consideration to

the developmental, physical and emotional needs and welfare of the child.”

                                    - 14 -
J-S62045-17


23 Pa.C.S. § 2511(b). We have explained the analysis under this subsection

as follows.

      [Subs]ection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, [subs]ection 2511(b) does not explicitly require a
      bonding analysis and the term ‘bond’ is not defined in the Adoption
      Act. Case law, however, provides that analysis of the emotional
      bond, if any, between parent and child is a factor to be considered
      as part of our analysis. While a parent’s emotional bond with his
      or her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. Additionally, this Court stated
              that the trial court should consider the importance of
              continuity of relationships and whether any existing
              parent-child bond can be severed without detrimental
              effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Mother offers the following argument as to why the orphans’ court erred

in concluding that termination of Mother’s rights best serves Children’s needs

and welfare.

      From the evidence of record, it is easily discernible that a strong
      bond exists between Mother and [C]hildren.             In essence,
      termination of Mother’s rights is in no way beneficial for
      [Children]. She is able to care for [Children] and meet all of their
      needs.    Mother is bonded to [Children], loves them, has

                                       - 15 -
J-S62045-17


      consistently maintained contact with them throughout the course
      of this matter and wishes for them to be returned to her. There
      is no evidence to support the conclusion of the [orphans’] court
      that Mother cannot meet [Children’s] needs. Although Mother is
      not as financially stable as the foster parents and is unable to
      provide luxuries to [Children], she is able to meet their basic
      needs and said circumstances is [sic] not a basis to determine that
      it is in [Children’s] best interest to terminate parental rights.
      There is an obvious bond between [Children] and Mother and to
      terminate that relationship would also terminate [Children’s]
      relationship with extended biological family as well.        Thus,
      termination of Mother’s parental rights will not serve [Children’s]
      best interests.

Mother’s Brief at 32 (citation omitted).

      In assessing whether termination best meets Children’s needs and

welfare, the orphans’ court acknowledged Mother’s love for Children, but

properly noted that a parent’s own feelings of love and affection for his or her

child do not prevent termination of parental rights. Orphans’ Court Opinion

regarding A.E., 5/9/2017, at 54-55 (citing In re Z.P., 994 A.2d 1108, 1121

(Pa. Super. 2010)); Orphans’ Court Opinion regarding O.M., 5/9/2017, at 58-

59 (same). The orphans’ court determined that credible evidence contradicted

Mother’s belief of the existence of a positive parent-child bond between her

and Children.    Orphans’ Court Opinion regarding A.E., 5/9/2017, at 55;

Orphans’ Court Opinion regarding O.M., 5/9/2017, at 59.

      Specifically, the orphans’ court focused upon the effect of Mother’s

mental health, drug use, and instability upon Children, observing that Mother’s

behavior has caused Children to fear Mother and fear returning to their




                                     - 16 -
J-S62045-17


previous living situation.12 Orphans’ Court Opinion regarding A.E., 5/9/2017,

at 56; Orphans’ Court Opinion regarding O.M., 5/9/2017, at 59-60. Children’s

equine therapist, who worked with A.E. for two years and with O.M. for a year

and a half, testified that Children enjoy contact with Mother, but opined that

if contact would stop, Children “would not fall apart.” Orphans’ Court Opinion

regarding A.M., 5/9/2017, at 56; Orphans’ Court Opinion regarding O.M.,

5/9/2017, at 60. See also N.T., 1/6/2017, at 129. The orphans’ court also

emphasized Children’s own testimony; Children “strongly and repeatedly

expressed a desire to remain with” their foster mother and requested to be

adopted.13 Orphans’ Court Opinion regarding A.M., 5/9/2017, at 56; Orphans’

Court Opinion regarding O.M., 5/9/2017, at 60. Based on the foregoing, the




12Children provided specific testimony about their fears of Mother due to her
behavior and their desire to have someone else present in the room when
seeing Mother. N.T., 12/23/2016, at 157-75, 187-203. O.M.’s individual
therapist also described O.M.’s expressions of fear of Mother and stressed
O.M.’s need for stability. N.T., 12/23/2016, at 96, 97, 106, 112. Children also
expressed fear of Mother and conflicting feelings regarding Mother to their
equine therapist, who believes the situation with Mother has caused A.E. to
withdraw at times and O.M. to experience nightmares, anger, and behavioral
problems. N.T., 1/6/2017, at 84-86, 88, 94-95, 104, 107, 128, 161, 195.

13
  N.T., 12/23/2016, at 154, 173, 196-97, 203. In addition, A.E. expressed
feeling safe with her foster mother and explained she feels she has a “better
relationship” with her foster mother and “can trust her” more than Mother.
Id. at 201. A.E. believes her foster mother will allow her to call or visit Mother,
but if she would not, A.E. said she “wouldn’t really care” and “she would be
okay with it.” Id. at 197. O.M. was not sure how she would feel if she was
not able to see Mother again and said she did not know if Mother loved her.
Id. at 168. O.M. sometimes gets “mixed up” and calls her foster mother
“mom,” which makes her “feel good.” Id. at 175.
                                      - 17 -
J-S62045-17


court determined terminating Children’s relationship with Mother would not

have a negative impact upon Children. Id.

     In addition to examining the state of the bond and the effect upon

Children of severing such bond, the orphans’ court also examined other

factors. With regard to safety, the orphans’ court noted Mother’s failure to

“prioritize [Children’s] safety over her own impulses,” such as when Mother

allowed Children to be around their brother despite a no-contact order, or

when Mother brought Children to her home during an inspection for a possible

black mold infestation. Orphans’ Court Opinion regarding A.M., 5/9/2017, at

55; Orphans’ Court Opinion regarding O.M., 5/9/2017, at 59. The court also

considered Children’s lengthy time in foster care without sustained progress

by Mother. Orphans’ Court Opinion regarding A.M., 5/9/2017, at 57; Orphans’

Court Opinion regarding O.M., 5/9/2017, at 59-60.

     In examining the relationship between Children and their foster mother,

it is clear that the orphans’ court did not compare the economic status of

Mother and foster mother as Mother alleges. Instead, the court recognized

that Children’s foster mother “has provided [Children] with the safe, stable

environment that Mother [and Children’s fathers] have not demonstrated an

ability to offer [Children].” Orphans’ Court Opinion regarding A.M., 5/9/2017,

at 57; Orphans’ Court Opinion regarding O.M., 5/9/2017, at 61. Children’s

foster mother has ensured that Children’s needs, including educational and

therapeutic, are met on a daily basis. Id. The court found that Children are

                                    - 18 -
J-S62045-17


doing well in their foster mother’s care, and determined that O.M.’s behavior

and grades significantly improved in her foster mother’s care. Id. Children

have expressed feeling safe with their foster mother. Id.

     Based on the above, the orphans’ court concluded that terminating

Mother’s parental rights best serves the needs and welfare of Children. We

discern no error of law or abuse of discretion with this conclusion. There is

abundant support in the record supporting the conclusion, and the orphans’

court analyzed all of the pertinent factors.   Therefore, the orphans’ court

properly entered decrees terminating Mother’s parental rights to Children.

     Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/9/2017




                                   - 19 -